          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

 STARR INDEMNITY & LIABILITY                       )
 COMPANY                                           )
                                                   )
         Plaintiff,                                )                   CIV-21-510-PRW
                                                             Case No. ____________
                                                   )
 v.                                                )
                                                   )
 PACIFIC AIR HOLDINGS, LLC, AERO                   )
 WING EQUIPMENT, LLC, BRAVO WING                   )
 EQUIPMENT, LLC, DELTA WING                        )
 EQUIPMENT, LLC, and PACIFIC WINGS,                )
 LLC,                                              )

        Defendants.


                               PLAINTIFF'S COMPLAINT
                             FOR DECLARATORY JUDGMENT

        Plaintiff, Starr Indemnity & Liability Company ("Starr"), complains of Defendants,

Aero Wing Equipment, LLC (“Aero”), Bravo Wing Equipment, LLC (“Bravo”), Delta

Wing Equipment, LLC (“Delta”), Pacific Wings, LLC (“Pacific Wings”), and Pacific Air

Holdings, LLC (“Pacific Air”) and hereinafter at times collectively referred to as

"Defendants", and seeks a declaratory judgment under 28 U.S.C. 2201 et seq., for a

construction of an aircraft insurance policy and a declaration that Defendants are not

entitled to any coverage and/or benefits under the policy and, in support thereof, would

respectfully show this Court as follows:




Plaintiff’s Complaint for Declaratory Judgment                                      Page 1
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 2 of 15




                                                   II.
                                                 PARTIES

        2.01    Plaintiff Starr is a Texas corporation with its principal place of business in

the State of New York. Therefore, Starr is domiciled in Texas and New York.

        2.02    Defendant Aero is a Nevada limited liability company whose managing

member is Pacific Air Holdings, LLC, located at 2202 Airport Drive, Shawnee, Oklahoma

74804, and Aero can be served though its registered agent, Business Filings Incorporated,

at 701 S Carson Street, Suite 200, Carson City, Nevada 89701. Therefore, Aero is

domiciled in Oklahoma.

        2.03    Defendant Bravo is a Nevada limited liability company whose managing

member is Pacific Air Holdings, LLC, located at 2202 Airport Drive, Shawnee, Oklahoma

74804, and Bravo can be served though its registered agent, Business Filings Incorporated,

at 701 S. Carson Street, Suite 200, Carson City, Nevada 89701. Therefore, Bravo is

domiciled in Oklahoma.

        2.04    Defendant Delta is a Nevada limited liability company whose managing

members are R. Franklin Ford Jr. and Darrin Lofton, located at 2202 Airport Drive, Hangar

11, Shawnee, Oklahoma 74804, and Delta can be served though its registered agent,

Business Filings Incorporated, at 701 S. Carson Street, Suite 200, Carson City, Nevada

89701. Therefore, Delta is domiciled in Oklahoma.

        2.05    Defendant Pacific Wings is a Nevada limited liability company whose

managing member is R. Franklin Ford Jr., located at P.O. Box 20280, Mesa, Arizona


Plaintiff’s Complaint for Declaratory Judgment                                          Page 2
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 3 of 15




85277, and Pacific Wings can be served though its registered agent, Business Filings

Incorporated, at 701 S. Carson Street, Suite 200, Carson City, Nevada 89701. Therefore,

Pacific Wings is domiciled in Arizona.

         2.06   Defendant Pacific Air is a Nevada limited liability company whose managing

members are R. Franklin Ford Jr. and Darrin Lofton, located at 2202 Airport Drive, Hangar

11, Shawnee, Oklahoma 74804, and Delta can be served though its registered agent,

Business Filings Incorporated, at 701 S. Carson Street, Suite 200, Carson City, Nevada

89701. Therefore, Pacific Air is domiciled in Oklahoma.

                                               III.
                                          JURISDICTION

         3.01   The controversy in this lawsuit concerns whether there is coverage for the

total loss of the Aircraft alleged by Defendants, which claim is in excess of $75,000.

         3.02   Under 28 U.S.C. § 1332(a), this Court has jurisdiction because there is

complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000.00.

         3.03   Venue is proper in the Western District of Oklahoma under 28 U.S. Code §

1391 because one or more of the Defendants reside in Pottawatomie County, Oklahoma

which is in the Western District of Oklahoma.

                                                  IV.

                                                 FACTS

    A.      Aircraft Lease Agreements

         4.01   Defendants are in the international aircraft leasing business.


Plaintiff’s Complaint for Declaratory Judgment                                           Page 3
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 4 of 15




        4.02    In October 2016, Defendants entered into an Aircraft Lease Agreement with

PT Spirit Avia Sentosa (“Flying SAS”), a Jakarta limited liability company for a Cessna

208B aircraft, (“Aircraft #1”). The lease was later extended until October 6, 2021.

        4.03    In June 2017, Defendants and Flying SAS entered into another Aircraft Lease

Agreement for a Cessna 208B aircraft, (“Aircraft #2”), for a period of 60 months, ending

on or before June 30, 2022. Defendants and Flying SAS also entered another Aircraft Lease

Agreement for another Cessna 208B, (“Aircraft #3”), for 60 months, ending on or before

June 30, 2022. Flying SAS had exclusive use and possession of Aircraft #1, #2, and #3.

        4.04 In October 2017, Defendants entered into an Aircraft Lease Agreement for

another Cessna 208B (“Aircraft #4”) with PT National Gold West Papua Indonesia

(“NGWPI”) for a period of 120 months, ending on or before November 30, 2027. In June

2018, Defendants and NGWPI entered into an Aircraft Lease Agreement for a Cessna 208B

(“Aircraft #5”) for a period of 60 months, ending or before June 30, 2023. NGWPI had

exclusive possession of the two aircraft operated it for commercial purposes in Indonesia.

        4.05 Defendants later discovered that NGWPI executed a side agreement whereby

Next Generation Wave (“NGW”) assumed NGWPI’s rights and obligations under the

Aircraft Lease Agreement for Aircraft #5. NGW was believed to have exclusive possession

of the aircraft and operated it for commercial purposes in Indonesia.

        4.06    Flying SAS and NGWPI will be collectively referred to as the “Lessees.”

Aircraft #1-#5 will collectively be referred to as the “Aircraft.”

        4.07    By early 2019, the Lessees had defaulted on the leases and abandoned the

aircraft. Defendants attempted to correspond with the Lessees to regain possession of the

Plaintiff’s Complaint for Declaratory Judgment                                        Page 4
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 5 of 15




aircraft but were unsuccessful.

         4.08   On June 21, 2019, Defendant Pacific Air filed lawsuits against the Lessees

in the Western District of Oklahoma, Case No. CIV-19-569-HE and Case No. CIV-19-

570-PRW for breach of contract, replevin, conversion, and unjust enrichment. In the

Complaint, Pacific Air alleged that the Lessees allowed the Aircraft to sit on the grass

outside the hangar exposed to a saltwater environment without any form of corrosion

control. Pacific Air acknowledged that the Aircraft will likely need a complete overhaul.

See Pacific Air’s Complaints against Lessees, attached as Exhibits “1”, ¶ 26 and “2” ¶ 21.

         4.09   Even after the lawsuits were filed, Defendants continued to communicate

with the Lessees, and Defendants traveled to Indonesia to inspect the aircraft. In September

2019, Defendants asked for help from the Lessees and “[their] investment into Indonesia

is being destroyed”. Defendants attached photos of the Aircraft to the email and stated the

“aircraft are in terrible condition.” Defendants even discussed how one (or more) of the

Lessees had let their insurance on the aircraft lapse in or about January 2019.

         4.10   Since then, the Aircraft have continued to sit abandoned in the grass,

decaying at various airports in Indonesia. According to Defendants, there is major

corrosion to the airframes and engines, grass is growing on the Aircraft, the engines are

rusted and corroded, rodents and other animals are living in the aircraft, and various parts

have been stolen. Defendants have encountered difficulty retaining possession of the

Aircraft due to the Indonesian government.

    B.      Starr Insurance Policy

         4.11   Starr issued an aviation insurance policy to Defendants that provided

Plaintiff’s Complaint for Declaratory Judgment                                        Page 5
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 6 of 15




    coverage for

Physical Damage to the Aircraft, Policy No. SASICOM60090019-06, with effective dates

from October 31, 2019, to October 31, 2020, which a redacted version is attached hereto

as Exhibit “3” and referred to as the “Policy.” The Policy provides Physical Damage

coverage to Defendants for the Aircraft subject to all of the terms, conditions and

exclusions in the Policies.

    C.      Defendants’ Claim for Loss

          4.12 On October 5, 2020, Defendants, through its previous counsel, sent a letter

to Starr stating that it was Defendants’ position that the Aircraft should be regarded as a

total loss because of the evidence of theft and decay. This letter from the Defendants stated

that they did not have any of the insurance documents from the Lessees and Defendants

did not have a date for the occurrence but could only provide the time period of 2019 to

present. Defendants alleged corrosion, missing parts, rusted airframe, grass growing into

the Aircraft, mold growth, damage to the battery, and animals living inside the Aircraft.

         4.13   On October 26, 2020, Starr, through its counsel, sent Defendants a

Reservation of Rights letter outlining various coverage issues regarding Defendants’ claim

and requesting certain documents.

         4.14   On January 12, 2021, Defendants sent Starr various documents, videos, and

photographs connected to their claim. The documents from Defendants confirmed that they

understood the Aircraft are deteriorating and corroding. Additionally, the documents

confirmed that by September 2019, Defendants knew the Lessees had defaulted on their

primary insurance premiums and the Lessees’ policies were no longer valid. Furthermore,

Plaintiff’s Complaint for Declaratory Judgment                                         Page 6
           Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 7 of 15




Defendants also became aware of the Aircraft’s abandonment and deteriorating condition

in or about Spring 2019 before they filed their lawsuits.

                                             V.
                                    DECLARATORY JUDGMENT

         5.01     Starr is not obligated to make any payments to Defendants under the Policy’s

Physical Damage Coverages, Coverages F or G or H, for the alleged missing Aircraft

because: (i) the claim is not covered under the Policy’s Wear and Tear Exclusion; (ii) the

Conversion Exclusion applies, preventing coverage for conversion under a lease

agreement; (iii) Defendants failed to give proper notice of the claim to Starr; (iv)

Defendants failed to ensure that the Lessees maintained insurance and failed to notify Starr

when the Lessees’ insurance lapsed1, and (v) Defendants already knew that the Aircraft

had been abandoned and were deteriorating at the time Starr issued the Policy and

Defendants failed to inform Starr of the decaying condition of the Aircraft.

         A.       Wear and Tear Exclusion

         5.02     Under Coverages F, G, and H of the Policy, Defendants are entitled to be

paid for any covered Physical Damage to or loss of the Aircraft. However, the Policy

specifically excludes the following:

         Under Coverage F, G, and H
         …
         (c) to loss or damage which due and confined to
                 (1) wear, tear, deterioration, freezing.

         See Exhibit 3 – The Policy.


1
 In fact, Defendants already had actual knowledge that the Lessees had defaulted on their insurance at the time the
Policy was issued.

Plaintiff’s Complaint for Declaratory Judgment                                                                Page 7
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 8 of 15




        5.03    Defendants admitted in their communication with the Lessees and with Starr

that the Aircraft are deteriorating. Therefore, because the claim is due and confined to

deterioration, the Policy does not provide coverage for Defendants’ claim.

        B.      Conversion Exclusion

        5.04    In addition or in the alternative, Defendants have represented that they do not

        have possession of the Aircraft and parts of or the entire Aircraft have been

        converted.

        5.05    The Policy states the following:

        Under Coverage F, G, and H

        (a) A loss or damage to an aircraft due to conversion, embezzlement or secretion by
            any person or organization with legal right to possession of such aircraft under
            bailment, lease, conditional sale, purchase agreement, mortgage or other legal
            agreement that governs the use, sale of lease of the aircraft, not for any loss or
            damage during or resulting therefrom. This exclusion does not apply to loss or
            damage to such aircraft caused when a renter pilot, renting such aircraft pursuant
            to a rental agreement, converts, embezzles or secretes the aircraft while it is in
            the renter pilot’s possession provided the named insure or the renter, lessor or
            owner of the aircraft are in no way associated with or a participant in such
            conversation, embezzlement or secretion and have no prior knowledge thereof
            and have not acquiesced therein.

             See Exhibit 3 – The Policy.

        5.06    While Defendants’ claim for the damage to the Aircraft is caused by the

        Aircrafts’ deteriorating condition, Defendants have also used some language

        alluding to a conversion claim by the Lessees. However, even a claim framed under

        conversion is not covered because the conversion was committed by the Lessees

        who had lease agreements for the Aircraft and consequently a legal right of

        possession. Additionally, the conversion was not committed by a renter pilot and

Plaintiff’s Complaint for Declaratory Judgment                                           Page 8
          Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 9 of 15




        even if it was, the lessor of the aircraft was also associate and participated in the

        conversion, which means the claim is still not covered. Ultimately, Defendants’

        business deal gone wrong with the Lessees is simply not a covered claim under the

        Policy.

        C.      Notice of Loss

        5.07    Pleading in addition or in the alternative, Defendants failed to provide proper

notice of their alleged loss. For coverages F, G, and H (Physical Damage), the Policy

provides that Defendants must do the following:

                When loss occurs, the insured shall:

                (a) take all reasonable precautions to protect the property or aircraft after an
                    occurrence. The Company shall reimburse the insured all reasonable cost
                    in affording such protection;
                (b) not abandon the property or aircraft;
                (c) immediately contact the aviation managers and provide prompt written
                    notice at the address appearing on the back of the policy cover, including
                    the:

                                (1) time, place and description of events;
                                (2) description and location of the aircraft;

                (d) promptly report theft and vandalism to the aviation managers and local
                    police;
                (e) do nothing after the loss to harm the Company or aviation managers
                    rights of recovery against any person or organization;
                (f) allow the Company or aviation managers to inspect the property;
                (g) submit to examination under oath if requested by the Company or
                    aviation managers;
                (h) allow the Company or aviation managers to inspect all aircraft records,
                    pilot logbooks, repair and service invoices, sales receipts and any other
                    pertinent records until settlement of the loss;
                (i) file proof of loss with the aviation managers within sixty (60) days after
                    the date of loss, in the form of a sworn statement to include:

                                (1) the interest of the named insured and of all others in the

Plaintiff’s Complaint for Declaratory Judgment                                            Page 9
         Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 10 of 15




                                    property affected;
                                (2) any encumbrances thereon;
                                (3) the actual cash value of the property at the time of the loss;
                                (4) the amount, place, time, and cause of such loss;
                                (5) the description and amounts of all other insurance covering
                                    such property.

                        Unless such time is extended in writing by the Company or its aviation
                        managers.

                See Exhibit 3 – The Policy.

        5.08    In this case, Defendants failed to file a proof of loss within sixty (60) day. In

        fact, Defendants filed their lawsuits against the Lessees in June 2019. However,

        Defendants did not file a claim with Starr for the loss until over a year later in

        October 2020. Meanwhile, the Aircraft have continued to deteriorate in Indonesia

        into alleged total losses by Defendants. Without notice of the loss, Starr was unable

        to inspect the Aircraft and work to get the Aircraft back to Defendants. Ultimately,

        the lack of proper notice under the Policy greatly prejudiced Starr and increased the

        damage to the Aircraft and Defendants’ alleged claim. Accordingly, Defendants

        breached the Policy, and as such, Defendants are not entitled to any payments for

        physical loss under Coverage F, G, H—Physical Damage.

                D. Lessee Insurance

        5.09 Pleading in addition or in the alternative, Defendants were required to ensure

        the Lessees maintained their own primary insurance under the Policy. Additionally,

        should the Lessees’ insurance lapse, Defendants were required to take specific steps

        and notify Starr. On this point, the Policy stated the following:

                In consideration of an additional premium of $       INCLUDED        , this policy

Plaintiff’s Complaint for Declaratory Judgment                                             Page 10
         Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 11 of 15




                is amended as follows:

                CONTINGENT HULL COVERAGE

                As regards an aircraft leased to/used by another party(ies), the Company will
                indemnity the Named Insured under Insuring Agreement III. Physical
                Damage Coverages, subject to its terms, conditions, limitations and
                exclusions, in respect of loss of or damage to such aircraft to the extent that
                the Named Insured is not indemnified by such other party(ies).

                REQUIRED PRIMARY INSURANCE

                The Named Insured agrees as follows with respect to insured aircraft which
                are not repossessed aircraft:


                1.      Chartered/Leased Aircraft Primary Insurance Requirement:

                The Named Insured agrees to require that a borrower or lessee maintain
                primary “all risk hull” including in flight coverage. The policy shall include
                a breach of warranty or like form of lienholder’s coverage for the interest of
                the Name Insured which must include but not be limited to affording the
                Named Insured, Loss Payee, Breach of Warranty and thirty (30) days’ notice
                of cancellation or adverse material change in coverage. The policy limit
                should be at least the amount of the Insured’s interest. It must name the
                Named Insured as an additional Insured for liability.

                The Named Insured may give permission for the borrower or lessee to
                purchase all risk ground coverage if the insured aircraft is withdrawn from
                servicer for more than thirty (30) consecutive days for the purpose of
                refurbishing the insured aircraft or maintaining it. They must receive written
                permission from the Named Insured, and agree to inform the Named Insured
                as soon as possible when it returns to service. At that time, they must resume
                all risk coverage including In-Flight coverage to include those minimum
                coverages as required above.

                It is specifically understood and agreed that this policy does not cover any
                loss, damage, or liability which is recoverable as a claim from the primary
                insurance. Furthermore, if at the time of any Bodily Injury or Property
                Damage there is, or but for the existence of this policy, would be any other
                policy of indemnity or insurance in favor of the Named Insured and
                applicable to such claim, the Company shall not be liable under this policy
                to indemnify the Insured in respect of such claim except for any excess

Plaintiff’s Complaint for Declaratory Judgment                                          Page 11
         Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 12 of 15




                beyond the amount which would be payable under such policy of indemnity
                or insurance had this policy not been affected.

                2.      Leased Aircraft or Financed Aircraft with no Primary Insurance:

                The Named Insured agrees to notify the Company if the primary insurance
                coverage required in this condition is not maintained. Notice shall be mailed
                to the Company within ninety (90) days of the Named Insured’s knowledge
                of the lack or insufficiency of required insurance.

                3.      Conditions for Continued Insurance:

                The Named Insured also agrees that, as a condition of continued coverage
                under this policy where the required primary insured is not replaced within
                the ninety (90) days specified above, the Named Insured will take immediate
                steps to recover their Insured’s interest. These steps shall include demand for
                payment, repossession and any legal action necessary to the recovery.

                The coverage afforded hereunder does not apply to any amount not recovered
                from other insurance policy(ies) due to the insolvency of insurers thereunder.
                Notwithstanding any other provision(s) of this endorsement, inadvertent
                errors or omissions and/or failure in furnishing information, notification or
                reports requires will not prejudice coverage afforded by this policy provided
                the Named Insured notified the Company within a reasonable time after the
                error or omission is discovered.

                See Exhibit 3 – The Policy.

        5.10    Upon reasonable information and belief and the documents provided by

Defendants, the Lessees stopped paying their primary insurance premiums in or about

January 2019. It is unclear that exact date Defendants discovered the Lessees’ primary

insurance lapsed, but Defendants likely knew when they filed their lawsuits in June 2019.

By September 2019, Defendants had actual knowledge that the Lessees had failed to

maintain their primary insurance. However, instead of informing Starr of the failure to

maintain the primary insurance, Defendants renewed the Policy on October 31, 2019. Even

after Defendants renewed the Policy with actual knowledge of the lack of primary

Plaintiff’s Complaint for Declaratory Judgment                                          Page 12
         Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 13 of 15




insurance, Defendants waited approximately one year before filing the loss with Starr and

informing Starr of the lack of primary insurance. Defendants’ failure to provide notice

greatly prejudiced Starr because the Aircraft had already begun to deteriorate when the

Policy was issued, and the Aircraft continued to deteriorate during the year or more that

Defendants failed to give notice to Starr. Therefore, Defendants breached the condition of

the Policy, and Defendants are not entitled to any payments for physical loss under

Coverage F, G, H—Physical Damage.

        E. Policy Void Ab Initio

        5.11    Pleading in the alternative, Starr alleges the that Policy is void ab initio

because of the misrepresentations and concealments made by Defendants.

        5.12

        At the time the Policy was renewed, Defendants had actual knowledge that the

Aircraft were already deteriorating in Indonesia. Defendants failed to disclose this

information to Starr.

        5.13    At the time the Policy was renewed, Defendants has actual knowledge that

the Lessees no longer maintained primary insurance on the Aircraft. Defendants failed to

disclose this information to Starr.

        5.14    The concealment and misrepresentation of these facts were (1) fraudulent,

(2) material to Starr’s acceptance of the risk and the hazard assumed by Starr, and (3) Starr

in good faith would either not have issued the Policy in as large an amount, or would not

have provided coverage with respect to the hazard resulting in the loss, if the true facts had

been made known to Starr as required by the application for the Policy. The concealment

Plaintiff’s Complaint for Declaratory Judgment                                         Page 13
           Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 14 of 15




and misrepresentations were made with the intent to deceive. Therefore, under 36 Okl.St.

Ann. § 3609, Starr asks this Court to prevent Defendants’ recovery and void the Policy ab

initio.

          F. Summary

          5.15   An actual and justiciable controversy presently exists between Starr and

Defendants regarding whether there is coverage for the total loss claim for the Aircraft

submitted by Defendants under the Policy. Starr brings this declaratory judgment action to

this Court for a resolution regarding this coverage dispute, or in the alternative, a ruling

from the Court that the Policy is void ab initio.

                                            VI.
                                       FURTHER RELIEF

          6.01   Under 28 U.S.C. 2202, Starr requests this Court award Starr all necessary

and proper relief, including Starr’s attorney’s fees.

                                                   VII.
                                                 PRAYER

          WHEREFORE, PREMISES CONSIDERED, Starr prays that Defendants be cited

to appear and answer herein and that upon final hearing hereof, this Court grant Starr's

judgment that:

          1.     Declares the legal rights, obligations, and other legal relations of Starr

                 and Defendants under the provisions of the Policy involved;

          2.     Declares that there is no coverage under the Policy for the physical

                 loss of or damage to the Aircraft and that Starr is not obligated to pay

                 any claims to Defendants, or any other person or entity, which may

Plaintiff’s Complaint for Declaratory Judgment                                                Page 14
         Case 5:21-cv-00510-PRW Document 1 Filed 05/18/21 Page 15 of 15




                arise and/or relate to the physical loss of or damage to the Aircraft;

        3.      Declares the Policy Void Ab Initio;

        4.      Award Plaintiff's reasonable and necessary attorneys' fees; and

        5.      Awards Plaintiff such other and further relief for which it may show

                itself justly entitled, at law or in equity.

                                                 Respectfully submitted,


                                                 /s/ Brock C. Bowers
                                                 Brock C. Bowers, OBA #15682
                                                 Katie R. McCune, OBA #31642
                                                 Hiltgen & Brewer, P.C.
                                                 9505 North Kelley Avenue
                                                 Oklahoma City, OK 73131
                                                 Tel: (405) 605-9000
                                                 Fax: (405) 605-9010
                                                 Email: bbowers@hbokc.law
                                                         kmccune@hbokc.law

                                                 and

                                                 Geffrey W. Anderson (Motion for Pro Hac Vice
                                                 to be applied for)
                                                 State Bar No. 00786980
                                                 Shannon Dugan (Motion for Pro Hac Vice to be
                                                 applied for)
                                                 State Bar No. 24106934
                                                 ANDERSON & RIDDLE, L.L.P.
                                                 1604 8th Avenue
                                                 Fort Worth, TX 76104
                                                 817/334-0059 [Telephone]
                                                 817/334-0425 [Facsimile]
                                                 ganderson@andersonriddle.com
                                                 sdugan@andersonriddle.com
                                                 ATTORNEYS FOR PLAINTIFF




Plaintiff’s Complaint for Declaratory Judgment                                           Page 15
